DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action has been issued in response to Applicant’s Communication of application S/N 15/975,499 filed on January 15, 2021. Claims 1 to 18 are currently pending with the application.

Priority
Applicant’s claim for the benefit under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c), of Provisional Application 62/503,845 filed on May 09, 2017, is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1, 7, and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled 
The applicant states support for the amendments may be in at least Paragraph 0149 and no new matter is added. Paragraph 0149 appears to describe the claimed invention can be practiced in a distributed computing environment program modules which may be located in both local and remote memory storage devices but it is not clear from language in the paragraph and the remainder of the specification how the newly claimed limitation of an “wherein the raw stream data fills a first portion of each chunk, the first portion corresponding to an offset related to a batch size chunk payload size” is described. It is not clear how the claimed raw stream data fills a first portion of each chunk, the first portion corresponding to an offset related to a batch size chunk payload size. The specification does not appear to have support for an offset related to a batch size or offset related to a chunk payload size. It is also not clear how the claim language or specification has support for “batch size (and a) chunk payload size”, “a batch size (or a) chunk payload size”, or “a batch size chunk payload size” as a single element.
Dependent claims 2-6 ultimately depend on claim 1. Therefore, claims 2-6 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Dependent claims 8-12 ultimately depend on claim 7. Therefore, claims 8-12 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Dependent claims 14-18 ultimately depend on claim 13. Therefore, claims 14-18 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-10, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Voss et al. (US Patent No.: US 9479556 B2) hereinafter Voss, in view of Theimer et al. (US Patent No: 9639589 B1) hereinafter Theimer, further in view of Haggie et al. (US Publication No: 20180089290 A1) hereinafter Haggie. 
As to claim 1:
Voss discloses:
A method comprising [Column 1 Lines 58-57 teach systems and methods are described for scalable structured data distribution.]:
dynamically receiving a set of raw streaming data from a set of writers [Column 2 Lines 13-14 and Column 8 Lines 18-19 teaches a bundler can be configured to receive streaming raw data from a data producer. The submission service, while not shown, receives the raw streaming data from one or more data producers and feeds the raw data into the bundlers.];  
dynamically storing raw streaming data from the writer, wherein the dynamic scaling preserves data order within the set of raw streaming data [Figure 4 Item 410, 420, 430, 440 and Column 8 Lines 3-6 and 17-25 teach receiving streaming data from one or more data producers (writers), bundling the streaming data into packages of data (scaling), assign an order to the data packages (preserving data order) and delivery of the packages of data to one or more consumers. Bundling is closely related to serialization and identifying the order of the bundles by a unique ID, which can be useful in creating reliable distribution of data. The submission service, while not shown, receives the raw streaming data from one or more data producers and feeds the raw data into the bundlers. Bundlers create serially ordered bundles for specific data streams-that is, there is a specific set of coordinated bundler processes for each type of message flow. These coordinated processes create an aggregated data representation and sends it to the archive service (storing streaming data).]
wherein storing the raw stream data includes writing the raw stream data into each of a plurality of chunks [Column 1 Line 60 teaches the data can be bundled into packages of data (i.e., bundles). Column 2 Lines 13-14 and Column 8 Lines 18-19 teaches a bundler can be configured to receive streaming raw data from a data producer. The submission service, while not shown, receives the raw streaming data from one or more data producers and feeds the raw data into the bundlers. Note: The examiner interprets the cited packages of data (i.e, bundles) to read on the claimed plurality of chunks, wherein the cited streaming raw data is interpreted to be the data that is bundled into packages.], wherein the raw stream data fills a first portion of each chunk, the first portion corresponding to an offset related to a batch size chunk payload size [Column 6 Lines 6-8 and FIG. 2 teach data distribution system 200 is able to ingest streaming data from one or more data producers 110A-110N. Column 6 Lines 8-10 teach the data is then bundled into discrete data packages that can be compressed (e.g., using columnar compression). Column 8 Lines 58-61 teach a bundle message may include any of the five following sections: 1) a summary section; 2) a quality section; 3) an index section; 

Voss discloses most of the limitation as set forth in claim 1 but does not appear to expressly disclose dynamically scaling an amount of stream segments in a set of stream segments associated with a stream based on a data ingestion rate.
Theimer discloses:
dynamically scaling an amount of stream segments in a set of stream segments associated with a stream based on a data ingestion rate of one or more of the writers [Column 11 Lines 32-38 teach the SPS control servers may also be configured to respond to various other triggers such as changing workload levels or detected workload imbalances (e.g., if the ingestion rates for one partition become disproportionately higher than those of others) by initiating other actions, such as requesting dynamic repartitioning of the input streams. Column 13 Lines 52-58 teach stream management service 
The examiner interprets repartitioning streams from partitioned streams to be the scaling an amount of stream segments in a set of stream segments associated with a stream, wherein the partitioned streams is interpreted to be the claimed stream segments, the repartitioned streams is interpreted to be the claimed scaled amount of stream segments, and the partitioned and repartitioned streams are both reasonably associated with a stream, therefore teaching stream segments associated with a stream. The examiner interprets requesting stream repartitioning based on ingestion rate to be the claimed scaling stream segments based on data ingestion rate, wherein the data ingestion or the rate at which data records are being produced or consumed is interpreted to be the ingestion rate of one or more writers. In the context of the claims, the producers are interpreted to be the writers and the rate at which data records being produced is interpreted to be the claimed ingestion rate. The examiner interprets the claimed ingestion rate to be the rate in which data is ingested from producers to consumers.];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Voss, by incorporating partitions and repartitions of data streams based on increase or decreases in ingestion rates, as taught by Theimer (Column 11 Lines 32-38, Column 13 Lines 52-58, Column 46 Lines 30-33), because both applications are in the same field of endeavor as they both are directed to processing streaming data; configuring the bundler to utilize partitions and repartitions of 

Voss and Theimer discloses most of the limitation as set forth in claim 1 but does not appear to expressly disclose using a hashing algorithm to assign a routing key to each writer in the set of writers and dynamically assigning a stream segment in the set of stream segments to a writer in the set of writers based on the routing key assigned to the writer.
Haggie discloses:
dynamic assigning [Paragraph 0352 teaches primary partition key determined dynamically at index time]
using a hashing algorithm to assign a routing key to each writer in the set of writers [Paragraph 0307 and 0350-0352 teaches a hash bucketing technique where a hash bucket is associated with a hash value for primary partition key. Primary partition keys include a source (writers). At index time, the data intake and query system can run a hashing algorithm to generate hash values from primary partition key values of data being ingested. The primary partition key can be determined dynamically at index time.];
dynamically assigning a stream segment in the set of stream segments to a writer in the set of writers based on the routing key assigned to the writer [Paragraph 0307, 0351, and 0353 teaches the data intake and query system can hash a source key. Pipelined metrics are streamed to index processors, which can handle metrics in different ways. At index time, the data intake and query system can run a hashing algorithm to generate hash values from primary partition key values of data being ingested. Each hash value can define the scope of data written to its hash bucket. Subsequently ingested data that has the same hash values can be written to the same hash bucket. Metric data having the same source values can be written to the same hash buckets];




As to claim 2:
Voss discloses:
The method of claim 1, wherein the dynamically scaling the amount of stream segments generates a scaling event each time the amount of stream segments are scaled [Column 7 Lines 20-24 teaches the bundler can aggregate raw messages or data before any transformation is performed. The bundles can be assigned a monotonically increasing bundle ID or other unique identifier to sequentially order the bundles. The examiner interprets the scaling event to be bundling raw messages or data and the generation of a scaling event to be indicative of a bundle ID.]

As to claim 3:
Voss discloses:
The method of claim 2, wherein the scaling event is associated with at least one of a stream segment split or a stream segment merger [Column 7 Lines 11-15 teach determination operation determines bundling parameters (e.g., bundle size) for bundling the disparate small pieces of the streaming data in accordance with the bundling parameters. The examiner interprets bundling smaller pieces of streaming data to be stream segment mergers].

As to claim 4:
Voss discloses:
The method of claim 1, wherein the dynamic scaling is based on at least one of a size- based scaling policy or an event count based scaling policy [Column 7 Lines 11-20 teach a determination operation determines bundling parameters (e.g., bundle size) for bundling the disparate small pieces of the streaming data in accordance with the bundling parameters. The examiner interprets bundling parameters to be the size-based scaling policy used in determining the bundle size.]

As to claim 6:
Voss discloses:
The method of claim 4, wherein the event count based policy is based on a number of events written to the stream [Column 14 Lines 9-14, 17-18, 23-24, 26-28 and Column 15 Lines 1-6 teach distributed transactions can be achieved by flowing a special transaction condition on a separate channel from the data and assigning all data of the intended transaction with a transaction ID. The transaction signal contains a transaction ID tag and a timeout threshold. All data submitted with this identity is considered part of the transaction where data elements of a transaction may be assigned a unique transaction ID. The transaction ID can be assigned to any data elements across one or more streams without restriction. Completion status can be updated by publishing to the Transaction Stream. 


As to claim 7:
Voss discloses:
A system comprising at least one storage device and at least one hardware processor configured to [Column 1 Lines 58-57 teach systems and methods are described for scalable structured data distribution.]:
dynamically receiving a set of raw streaming data from a set of writers [Column 2 Lines 13-14 and Column 8 Lines 18-19 teaches a bundler can be configured to receive streaming raw data from a data producer. The submission service, while not shown, receives the raw streaming data from one or more data producers and feeds the raw data into the bundlers.];  
dynamically storing raw streaming data from the writer, wherein the dynamic scaling preserves data order within the set of raw streaming data [Figure 4 Item 410, 420, 430, 440 and Column 8 Lines 3-6 and 17-25 teach receiving streaming data from one or more data producers (writers), bundling the streaming data into packages of data (scaling), assign an order to the data packages (preserving data order) and delivery of the packages of data to one or more consumers. 
wherein storing the raw stream data includes writing the raw stream data into each of a plurality of chunks [Column 1 Line 60 teaches the data can be bundled into packages of data (i.e., bundles). Column 2 Lines 13-14 and Column 8 Lines 18-19 teaches a bundler can be configured to receive streaming raw data from a data producer. The submission service, while not shown, receives the raw streaming data from one or more data producers and feeds the raw data into the bundlers. Note: The examiner interprets the cited packages of data (i.e, bundles) to read on the claimed plurality of chunks, wherein the cited streaming raw data is interpreted to be the data that is bundled into packages.], wherein the raw stream data fills a first portion of each chunk, the first portion corresponding to an offset related to a batch size chunk payload size [Column 6 Lines 6-8 and FIG. 2 teach data distribution system 200 is able to ingest streaming data from one or more data producers 110A-110N. Column 6 Lines 8-10 teach the data is then bundled into discrete data packages that can be compressed (e.g., using columnar compression). Column 8 Lines 58-61 teach a bundle message may include any of the five following sections: 1) a summary section; 2) a quality section; 3) an index section; 4) a checksum section; and/or 5) a data section. Column 8 Lines 62-67 teaches the summary segment of the bundle can be used to uniquely identify a bundle with key information and also those top-level attributes of a bundle that are generally interesting across all types of data such as the data stream that is bundled, the bundle series number, row counts of tabular data, and data segment size. Note: The examiner interprets any of the cited five section, specifically section 1, included in a bundle s on the 

Voss discloses most of the limitation as set forth in claim 7 but does not appear to expressly disclose dynamically scaling an amount of stream segments in a set of stream segments associated with a stream based on a data ingestion rate.
Theimer discloses:
dynamically scaling an amount of stream segments in a set of stream segments associated with a stream based on a data ingestion rate of one or more of the writers [Column 11 Lines 32-38 teach the SPS control servers may also be configured to respond to various other triggers such as changing workload levels or detected workload imbalances (e.g., if the ingestion rates for one partition become disproportionately higher than those of others) by initiating other actions, such as requesting dynamic repartitioning of the input streams. Column 13 Lines 52-58 teach stream management service may be responsible for receiving the data from the data producers 120, storing the data, and enabling data consumers 130 to access the data in one or more access patterns in various embodiments. In at least some embodiments, the stream 100 may be partitioned or "sharded" to distribute the workload of receiving, storing, and retrieving the data records. Column 46 Lines 30-33 teaches a detection of a 
The examiner interprets repartitioning streams from partitioned streams to be the scaling an amount of stream segments in a set of stream segments associated with a stream, wherein the partitioned streams is interpreted to be the claimed stream segments, the repartitioned streams is interpreted to be the claimed scaled amount of stream segments, and the partitioned and repartitioned streams are both reasonably associated with a stream, therefore teaching stream segments associated with a stream. The examiner interprets requesting stream repartitioning based on ingestion rate to be the claimed scaling stream segments based on data ingestion rate, wherein the data ingestion or the rate at which data records are being produced or consumed is interpreted to be the ingestion rate of one or more writers. In the context of the claims, the producers are interpreted to be the writers and the rate at which data records being produced is interpreted to be the claimed ingestion rate. The examiner interprets the claimed ingestion rate to be the rate in which data is ingested from producers to consumers.];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Voss, by incorporating partitions and repartitions of data streams based on increase or decreases in ingestion rates, as taught by Theimer (Column 11 Lines 32-38, Column 13 Lines 52-58, Column 46 Lines 30-33), because both applications are in the same field of endeavor as they both are directed to processing streaming data; configuring the bundler to utilize partitions and repartitions of data streams based on increase or decreases in ingestion rates can more effectively met when a client indicates a indicates a budget constraint (see Theimer Column 46 Lines 43-45).



Haggie discloses:
dynamic assigning [Paragraph 0352 teaches primary partition key determined dynamically at index time]
using a hashing algorithm to assign a routing key to each writer in the set of writers [Paragraph 0307 and 0350-0352 teaches a hash bucketing technique where a hash bucket is associated with a hash value for primary partition key. Primary partition keys include a source (writers). At index time, the data intake and query system can run a hashing algorithm to generate hash values from primary partition key values of data being ingested. The primary partition key can be determined dynamically at index time.];
dynamically assigning a stream segment in the set of stream segments to a writer in the set of writers based on the routing key assigned to the writer [Paragraph 0307, 0351, and 0353 teaches the data intake and query system can hash a source key. Pipelined metrics are streamed to index processors, which can handle metrics in different ways. At index time, the data intake and query system can run a hashing algorithm to generate hash values from primary partition key values of data being ingested. Each hash value can define the scope of data written to its hash bucket. Subsequently ingested data that has the same hash values can be written to the same hash bucket. Metric data having the same source values can be written to the same hash buckets];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Voss and Theimer, by incorporating the dynamic use of hash bucketing technique comprising 

As to claim 8:
Voss discloses:
The system of claim 7, wherein the dynamically scaling the amount of stream segments generates a scaling event each time the amount of stream segments are [Column 7 Lines 20-24 teaches the bundler can aggregate raw messages or data before any transformation is performed. The bundles can be assigned a monotonically increasing bundle ID or other unique identifier to sequentially order the bundles. The examiner interprets the scaling event to be bundling raw messages or data and the generation of a scaling event to be indicative of a bundle ID.]

As to claim 9:
Voss discloses:
The system of claim 8, wherein the scaling event is associated with at least one of a stream segment split or a stream segment merger [Column 7 Lines 11-15 teach determination operation determines bundling parameters (e.g., bundle size) for bundling the disparate small pieces of the streaming data in accordance with the bundling parameters. The examiner interprets bundling smaller pieces of streaming data to be stream segment mergers].


Voss discloses:
The system of claim 7, wherein the dynamic scaling is based on at least one of a size- based scaling policy or an event count based scaling policy [Column 7 Lines 11-20 teach a determination operation determines bundling parameters (e.g., bundle size) for bundling the disparate small pieces of the streaming data in accordance with the bundling parameters. The examiner interprets bundling parameters to be the size-based scaling policy used in determining the bundle size.]

As to claim 12:
Voss discloses:
The system of claim 10, wherein the event count based policy is based on a number of events written to the stream [Column 14 Lines 9-14, 17-18, 23-24, 26-28 and Column 15 Lines 1-6 teach distributed transactions can be achieved by flowing a special transaction condition on a separate channel from the data and assigning all data of the intended transaction with a transaction ID. The transaction signal contains a transaction ID tag and a timeout threshold. All data submitted with this identity is considered part of the transaction where data elements of a transaction may be assigned a unique transaction ID. The transaction ID can be assigned to any data elements across one or more streams without restriction. Completion status can be updated by publishing to the Transaction Stream. This gives consistent transaction status to all distributed stores. Completion status events may contain the transaction ID and maximum bundle IDs of data that satisfies the transac­tion completion criteria. To elaborate, the examiner interprets Transactions ID to be bundling containing multiple bundles and bundle IDs. The maximum bundle IDs allowed per transaction ID to be considered complete addresses an event count based policy as claimed where the maximum bundle IDs infers a maximum count of bundle IDs. As stated in the rejection of claim 3, bundle IDs are being interpreted as the indication of an 


As to claim 13:
Voss discloses:
A non-transitory computer readable medium with program instructions stored thereon to perform the following acts [Column 1 Lines 58-57 teach systems and methods are described for scalable structured data distribution.]:
dynamically receiving a set of raw streaming data from a set of writers [Column 2 Lines 13-14 and Column 8 Lines 18-19 teaches a bundler can be configured to receive streaming raw data from a data producer. The submission service, while not shown, receives the raw streaming data from one or more data producers and feeds the raw data into the bundlers.]; 
dynamically storing raw streaming data from the writer, wherein the dynamic scaling preserves data order within the set of raw streaming data [Figure 4 Item 410, 420, 430, 440 and Column 8 Lines 3-6 and 17-25 teach receiving streaming data from one or more data producers (writers), bundling the streaming data into packages of data (scaling), assign an order to the data packages (preserving data order) and delivery of the packages of data to one or more consumers. Bundling is closely related to serialization and identifying the order of the bundles by a unique ID, which can be useful in creating reliable distribution of data. The submission service, while not shown, receives the raw streaming data from one or more data producers and feeds the raw data into the bundlers. Bundlers create serially ordered bundles for specific data streams-that is, there is a specific set of coordinated bundler processes for each type of message flow. These coordinated processes create an aggregated data representation and sends it to the archive service (storing streaming data).]
wherein storing the raw stream data includes writing the raw stream data into each of a plurality of chunks [Column 1 Line 60 teaches the data can be bundled into packages of data (i.e., bundles). Column 2 Lines 13-14 and Column 8 Lines 18-19 teaches a bundler can be configured to receive streaming raw data from a data producer. The submission service, while not shown, receives the raw streaming data from one or more data producers and feeds the raw data into the bundlers. Note: The examiner interprets the cited packages of data (i.e, bundles) to read on the claimed plurality of chunks, wherein the cited streaming raw data is interpreted to be the data that is bundled into packages.], wherein the raw stream data fills a first portion of each chunk, the first portion corresponding to an offset related to a batch size chunk payload size [Column 6 Lines 6-8 and FIG. 2 teach data distribution system 200 is able to ingest streaming data from one or more data producers 110A-110N. Column 6 Lines 8-10 teach the data is then bundled into discrete data packages that can be compressed (e.g., using columnar compression). Column 8 Lines 58-61 teach a bundle message may include any of the five following sections: 1) a summary section; 2) a quality section; 3) an index section; 4) a checksum section; and/or 5) a data section. Column 8 Lines 62-67 teaches the summary segment of the bundle can be used to uniquely identify a bundle with key information and also those top-level attributes of a bundle that are generally interesting across all types of data such as the data stream that is bundled, the bundle series number, row counts of tabular data, and data segment size. Note: The examiner interprets any of the cited five section, specifically section 1, included in a bundle s on the claimed fills a first portion of each chunk, wherein the cited section 1 includes data such as the data stream that is bundled reads on the claimed the raw stream data fills the first portion of each chunk. The examiner further interprets the cited first section of the bundle that includes data segment size reads on the claimed the first portion corresponding to an offset related to a batch size chunk payload size, wherein the claimed first portion corresponding to an offset related to a batch size chunk payload size is interpreted to be the cited data segment size since the claimed offset is related to a batch size chunk 

Voss discloses most of the limitation as set forth in claim 13 but does not appear to expressly disclose dynamically scaling an amount of stream segments in a set of stream segments associated with a stream based on a data ingestion rate.
Theimer discloses:
dynamically scaling an amount of stream segments in a set of stream segments associated with a stream based on a data ingestion rate of one or more of the writers [Column 11 Lines 32-38 teach the SPS control servers may also be configured to respond to various other triggers such as changing workload levels or detected workload imbalances (e.g., if the ingestion rates for one partition become disproportionately higher than those of others) by initiating other actions, such as requesting dynamic repartitioning of the input streams. Column 13 Lines 52-58 teach stream management service may be responsible for receiving the data from the data producers 120, storing the data, and enabling data consumers 130 to access the data in one or more access patterns in various embodiments. In at least some embodiments, the stream 100 may be partitioned or "sharded" to distribute the workload of receiving, storing, and retrieving the data records. Column 46 Lines 30-33 teaches a detection of a change to a usage pattern of the data stream (e.g., the rate at which data records are being produced or consumed) may also lead to repartitioning.
The examiner interprets repartitioning streams from partitioned streams to be the scaling an amount of stream segments in a set of stream segments associated with a stream, wherein the partitioned streams is interpreted to be the claimed stream segments, the repartitioned streams is interpreted to be the claimed scaled amount of stream segments, and the partitioned and repartitioned streams are both reasonably associated with a stream, therefore teaching stream segments associated ;
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Voss, by incorporating partitions and repartitions of data streams based on increase or decreases in ingestion rates, as taught by Theimer (Column 11 Lines 32-38, Column 13 Lines 52-58, Column 46 Lines 30-33), because both applications are in the same field of endeavor as they both are directed to processing streaming data; configuring the bundler to utilize partitions and repartitions of data streams based on increase or decreases in ingestion rates can more effectively met when a client indicates a indicates a budget constraint (see Theimer Column 46 Lines 43-45).

Voss and Theimer discloses most of the limitation as set forth in claim 13 but does not appear to expressly disclose using a hashing algorithm to assign a routing key to each writer in the set of writers and dynamically assigning a stream segment in the set of stream segments to a writer in the set of writers based on the routing key assigned to the writer.
Haggie discloses:
dynamic assigning [Paragraph 0352 teaches primary partition key determined dynamically at index time]
using a hashing algorithm to assign a routing key to each writer in the set of writers [Paragraph 0307 and 0350-0352 teaches a hash bucketing technique where a hash bucket is associated with a hash value for primary partition key. Primary partition keys include a source (writers). At index time, the data intake and query system can run a hashing algorithm to generate hash values from primary partition key values of data being ingested. The primary partition key can be determined dynamically at index time.];
dynamically assigning a stream segment in the set of stream segments to a writer in the set of writers based on the routing key assigned to the writer [Paragraph 0307, 0351, and 0353 teaches the data intake and query system can hash a source key. Pipelined metrics are streamed to index processors, which can handle metrics in different ways. At index time, the data intake and query system can run a hashing algorithm to generate hash values from primary partition key values of data being ingested. Each hash value can define the scope of data written to its hash bucket. Subsequently ingested data that has the same hash values can be written to the same hash bucket. Metric data having the same source values can be written to the same hash buckets];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Voss and Theimer, by incorporating the dynamic use of hash bucketing technique comprising primary partition keys as the source and respective hash values of ingested data, as taught by Haggie (Paragraph 0307, 0350-0353), because all three applications are in the same field of endeavor as they both are directed to processing streaming data; using a hash bucketing technique to process incoming data from data producers where the streaming data, as hash values, are placed into buckets originating from matching source or producers improves query processing by processing queries by searching hash buckets having matching hash values of primary keys (see Haggie Paragraph 0352 and 0365).


Voss discloses:
The non-transitory computer readable medium of claim 13, wherein the dynamically scaling the amount of stream segments generates a scaling event each time the amount of stream segments are scaled [Column 7 Lines 20-24 teaches the bundler can aggregate raw messages or data before any transformation is performed. The bundles can be assigned a monotonically increasing bundle ID or other unique identifier to sequentially order the bundles. The examiner interprets the scaling event to be bundling raw messages or data and the generation of a scaling event to be indicative of a bundle ID.]


As to claim 15:
Voss discloses:
The non-transitory computer readable medium of claim 14, wherein the scaling event is associated with at least one of a stream segment split or a stream segment merger [Column 7 Lines 11-15 teach determination operation determines bundling parameters (e.g., bundle size) for bundling the disparate small pieces of the streaming data in accordance with the bundling parameters. The examiner interprets bundling smaller pieces of streaming data to be stream segment mergers].

As to claim 16:
Voss discloses:
The non-transitory computer readable medium of claim 13, wherein the dynamic scaling is based on at least one of a size-based scaling policy or an event count based scaling policy [Column 7 Lines 11-20 teach a determination operation determines bundling parameters (e.g., bundle size) for bundling the disparate small pieces of the streaming data in accordance with the bundling parameters. 

As to claim 18:
Voss discloses:
The non-transitory computer readable medium of claim 16, wherein the event count based policy is based on a number of events written to the stream [Column 14 Lines 9-14, 17-18, 23-24, 26-28 and Column 15 Lines 1-6 teach distributed transactions can be achieved by flowing a special transaction condition on a separate channel from the data and assigning all data of the intended transaction with a transaction ID. The transaction signal contains a transaction ID tag and a timeout threshold. All data submitted with this identity is considered part of the transaction where data elements of a transaction may be assigned a unique transaction ID. The transaction ID can be assigned to any data elements across one or more streams without restriction. Completion status can be updated by publishing to the Transaction Stream. This gives consistent transaction status to all distributed stores. Completion status events may contain the transaction ID and maximum bundle IDs of data that satisfies the transac­tion completion criteria. To elaborate, the examiner interprets Transactions ID to be bundling containing multiple bundles and bundle IDs. The maximum bundle IDs allowed per transaction ID to be considered complete addresses an event count based policy as claimed where the maximum bundle IDs infers a maximum count of bundle IDs. As stated in the rejection of claim 3, bundle IDs are being interpreted as the indication of an event and the transaction IDs, configured to allow up to an upper threshold of bundle IDs, must include a means in which to quantify or count the bundle IDs.]

Claims 5, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Voss et al. (US Patent No.: US 9,479,556 B2) hereinafter Voss, in view of Theimer et al. (US Patent No: 9639589 B1) . 
As to claim 5:
Voss and Haggie disclose all of the limitations as set forth in claims 1 and 4 but does not appear to expressly the method of claim 4, wherein the size-based policy is based on a number of bytes of data per second written to the stream.
Avdanin discloses:
The method of claim 4, wherein the size-based policy is based on a number of bytes of data per second written to the stream [Column 52 Lines 66 – Column 53 Lines 1-3 and Column 64 Lines 33-39 teach data packets may be formed into a stream of data packets or a stream of data bits. Data packets of a stream of data may be of a same or a similar size. In some embodiments, data packets of a stream of data are of varying sizes. Bytes per second limit, also referred to as BPS limit, may comprise any limit, threshold or a configuration setting in bytes per second for a rate of processing or throttling of data packets. BPS limit may include any rate of propagation in bytes per second. BPS limit may include any limit or threshold for a maximum rate of propagation in bytes per second. In some embodiments, BPS limit includes or identifies any rate between 1 byte per second and 1 terabyte per second.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Voss and Haggie, by incorporating any limit threshold or configuration setting in bytes per second for a rate of processing data packets, as taught by Avdanin (Column 64 Lines 33-39), because the three applications are in the same field of endeavor as they are directed to processing streaming data; by controlling the rate of the traffic being received, the rate at which the traffic is processed and the resources at the receiving end are utilized may also be controlled (see Avdanin Column 1 Lines 38-41).


Voss and Haggie disclose all of the limitations as set forth in claims 7 and 10 but does not appear to expressly the system of claim 10, wherein the size-based policy is based on a number of bytes of data per second written to the stream.
Avdanin discloses:
The system of claim 10, wherein the size-based policy is based on a number of bytes of data per second written to the stream [Column 52 Lines 66 – Column 53 Lines 1-3 and Column 64 Lines 33-39 teach data packets may be formed into a stream of data packets or a stream of data bits. Data packets of a stream of data may be of a same or a similar size. In some embodiments, data packets of a stream of data are of varying sizes. Bytes per second limit, also referred to as BPS limit, may comprise any limit, threshold or a configuration setting in bytes per second for a rate of processing or throttling of data packets. BPS limit may include any rate of propagation in bytes per second. BPS limit may include any limit or threshold for a maximum rate of propagation in bytes per second. In some embodiments, BPS limit includes or identifies any rate between 1 byte per second and 1 terabyte per second.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Voss and Haggie, by incorporating any limit threshold or configuration setting in bytes per second for a rate of processing data packets, as taught by Avdanin (Column 64 Lines 33-39), because the three applications are in the same field of endeavor as they are directed to processing streaming data; by controlling the rate of the traffic being received, the rate at which the traffic is processed and the resources at the receiving end are utilized may also be controlled (see Avdanin Column 1 Lines 38-41).

As to claim 17:

Avdanin discloses:
The non-transitory computer readable medium of claim 16, wherein the size-based policy is based on a number of bytes of data per second written to the stream [Column 52 Lines 66 – Column 53 Lines 1-3 and Column 64 Lines 33-39 teach data packets may be formed into a stream of data packets or a stream of data bits. Data packets of a stream of data may be of a same or a similar size. In some embodiments, data packets of a stream of data are of varying sizes. Bytes per second limit, also referred to as BPS limit, may comprise any limit, threshold or a configuration setting in bytes per second for a rate of processing or throttling of data packets. BPS limit may include any rate of propagation in bytes per second. BPS limit may include any limit or threshold for a maximum rate of propagation in bytes per second. In some embodiments, BPS limit includes or identifies any rate between 1 byte per second and 1 terabyte per second.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Voss and Haggie, by incorporating any limit threshold or configuration setting in bytes per second for a rate of processing data packets, as taught by Avdanin (Column 64 Lines 33-39), because the three applications are in the same field of endeavor as they are directed to processing streaming data; by controlling the rate of the traffic being received, the rate at which the traffic is processed and the resources at the receiving end are utilized may also be controlled (see Avdanin Column 1 Lines 38-41).

Response to Arguments
The applicant presents the following arguments in the 01/15/2021 remarks pages 6 and 7 regarding amendments made to claims 1, 7, and 13: 
Applicant respectfully submits that Voss does not teach or suggest "wherein storing the raw stream data includes writing the raw stream data into each of a plurality of chunks, wherein the raw stream data fills a first portion of each chunk, the first portion corresponding to an offset related to a batch size chunk payload size.

Examiner presents the following response to Applicant’s arguments:
Applicant’s arguments have been fully considered but they are not persuasive. Voss’s disclosure of systems and methods for efficiently absorbing, archiving, and distributing any size data sets sufficiently discloses the current claim, “wherein storing the raw stream data includes writing the raw stream data into each of a plurality of chunks, wherein the raw stream data fills a first portion of each chunk, the first portion corresponding to an offset related to a batch size chunk payload size” (see Column 1 Line 60, Column 2 Lines 13-14 and Column 8 Lines 18-19, Column 6 Lines 6-8 and FIG. 2, Column 6 Lines 8-10, and Column 8 Lines 62-67). The data can be bundled into packages of data (i.e., bundles) (see Column 1 Line 60). A bundler can be configured to receive streaming raw data from a data producer. The submission service, while not shown, receives the raw streaming data from one or more data producers and feeds the raw data into the bundlers (see Column 2 Lines 13-14 and Column 8 Lines 18-19). Data distribution system 200 is able to ingest streaming data from one or more data producers 110A-110N (see Column 6 Lines 6-8 and FIG. 2). The data is then bundled into discrete data packages that can be compressed (e.g., using columnar compression) (see Column 6 Lines 8-10). A bundle message may include any of the five following sections: 1) a summary section; 2) a quality section; 3) an index section; 4) a checksum section; and/or 5) a data section (see Column 8 Lines 58-61). The summary 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL ELIAS whose telephone number is (571)272-9762.  The examiner can normally be reached on Monday - Friday (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.E./Examiner, Art Unit 2169                                                                                                                                                                                                        /USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169